Name: Commission Regulation (EEC) No 1961/85 of 15 July 1985 amending quantitative limits fixed for imports of certain textile products originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/ 10 Official Journal of the European Communities 17. 7 . 85 COMMISSION REGULATION (EEC) No 1961/85 of 15 July 1985 amending quantitative limits fixed for imports of certain textile products originating in China Whereas, under Article 10 (2) of Regulation (EEC) No 2072/84, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2072/84 of 29 June 1984 on common rules for imports of certain textile products originating in the People's Republic of China ('), as last amended by Regulation (EEC) No 3560/84 (2), and in particular Articles 7 and 1 0 thereof ; Whereas, by Regulation (EEC) No 2072/84, quantita ­ tive limits agreed with China are shared between the Member States for 1985 ; Whereas, under Article 7 of Regulation (EEC) No 2072/84, the allocation of limits among Member States may be adjusted in such a way as to ensure optimum utilization ; Whereas China has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in China, as fixed in Annex III to Regulation (EEC) No 2072/84, are hereby amended for 1985 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1985 . For the Commission Willy DE CLERCQ Member of the Commission ( ¢) OJ No L 198 , 27 . 7 . 1984, p . 1 . 2) OJ No L 334, 21 . 2 . 1984, p . 1 . No L 184/ 1117. 7. 85 Official Journal of the European Communities ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1985) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1985 3 56.07 A 56.07-01 , 04, 05 , 07, 08 , 10 , 12, 15 , 19 , 20 , 22, 25, 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics : China D F I UK Tonnes 464 257 352 173 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66 , 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's , girls ' and infants ' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers (including slacks) ; women's , girls ' and infants ' woven trousers and slacks , of wool , of cotton or of man-made textile fibres China BNL 1 000 pieces 551 (') 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B H e) 7 bb) cc) dd) 60.05-22, 23 , 24, 25 61.02-78 , 82, 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses , knitted, crocheted (not elastic or rubberized), or woven , for women , girls and infants, of wool , of cotton or of man-made textile fibres China D I 1 000 pieces 717 321 12 60.03 A B I II b) C D 60.03.-11 , 19 , 20 , 27, 30 , 90 Stockings , under stockings , socks , ankle ­ socks , sockettes and the like , knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres China DK GR 1 000 pairs 394 (') This quantitative limit applies only to long trousers covered by NIMEXE codes 61.01-72, 74, 76 and 61.02-66, 68 and 72. No L 184/ 12 Official Journal of the European Communities 17. 7. 85 Cate ­ gory CCT heading No NIMEXE code ( 1985) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1985 26 60.05 A II b) 4 cc) 11 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47 , 48 61.02-48 , 52, 53 , 54 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other Women's, girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants' (other than babies') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres China D EEC 1 000 pieces 1 105 2 405 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres China D EEC 1 000 pieces 542 1 544 76 61.01 B I 61.02 B II a) 61.01-13 , 15, 17, 19 61.02-12, 14 Men's and boys' outer garments : Women's , girls ' and infants ' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's , girls ' and infants ' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres China D EEC Tonnes 1 537 2 449 78 61.01 All b) B III V f) 1 g) 1 2 3 61.01-09, 24, 25, 26, 81 , 92, 95, 96 Men's and boys ' outer garments : Men's and boys' woven bath robes , dressing-gowns, smoking jackets and similar indoor wear, ski suits consist ­ ing of two or three pieces and other outer garments , except garments of categories 6 , 14 A, 14 B, 16 , 17 , 21 , 76 and 79, of wool , of cotton or of man ­ made textile fibres China (') F I Tonnes 344 (') 265 (') The quantitative limits for category 78 include women s outerwear, other, of category 81 . 17. 7 . 85 Official Journal of the European Communities No L 184/ 13 Cate ­ gory CCT heading No NIMEXE code ( 1985) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1985 83 ( 60.05 Alia) b) 4 hh) 1 1 22 33 44 ijij) 1 1 kk) 11 11)11 22 33 44 60.05-04, 76, 77, 78, 79, 81 , 85, 88 , 89, 90 , 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : Outer garments, knitted or crocheted, not elastic or rub ­ berized, other than garments of categories 5, 7, 26, 27, 28 , 71 , 72, 73, 74 and 75, of wool , of cotton or of man-made textile fibres China D Tonnes 270